

116 HCON 107 : Directing the Clerk of the House to make a correction in the enrollment of H.R. 4.
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III116th CONGRESS2d SessionH. CON. RES. 107IN THE SENATE OF THE UNITED STATESJuly 29, 2020ReceivedCONCURRENT RESOLUTIONDirecting the Clerk of the House to make a correction in the enrollment of H.R. 4.That in the enrollment of the bill H.R. 4, the Clerk of the House of Representatives shall make the following correction: In the short title, strike Voting Rights Advancement Act of 2019 and insert the following: John R. Lewis Voting Rights Act of 2020. Passed the House of Representatives July 27, 2020.Cheryl L. Johnson,Clerk